U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO FORM 10-KSB [X] Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2004, or [ ] Transition report pursuant to section 13 or 15(d) of the Securities Exchange act of 1934 for the transition period from to Commission File No. 000-15243 CARIBBEAN AMERICAN HEALTH RESORTS, INC/ VITAL HEALTH TECHNOLOGIES, INC. (Name of Small Business Issuer as specified in its charter) Minnesota 41-1618186 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 9454 Wilshire Boulevard, Suite 600, Beverly Hills, CA 90212 (Address of Principal Executive Offices and Zip Code) Issuer's Telephone Number:(310) 278-3108 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock, par value 0.01 Check whether the issuer (1) filed all reports required to be filed by sections 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B in this form, and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements Incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] The Registrant's revenues for its most recent fiscal year:$5,488 The aggregate market value of the common equity held by non-affiliates based on the average bid and asked price as of May 31, 2007 was $ 3,440,817 As of May 31, 2007 the Registrant had outstanding 15,744,301 shares of common stock, par value $0.01. Documents incorporated by reference:None TABLE OF CONTENTS ITEMNUMBER AND CAPTION Part I 1.Description of Business 2.Description of Property 3.Legal Proceedings 4.Submission of Matters to a Vote of Security Holders Part II 5.Market for Common Equity, Related Stockholder Matters and smallbusiness issues; purchases of equity securities 6.Management's Discussion and Analysis or Plan of Operation 7.Financial Statements 8.Changes in and Disagreements with Accountantson Accounting and Financial Disclosure 8A.Controls and Procedures Part III 9.Directors and Executive Officers of the Registrant. 10.Executive Compensation 11.
